—Appeal from a judgment of the County Court of Delaware County, entered January 25, 1978, which denied a writ of habeas corpus without a hearing. Petitioner seeks to review the validity of a warrant of arrest issued by the Governor of this State made pursuant to a demand for extradition by the Governor of North Carolina. The recitals in the Governor’s warrant are prima facie true (People ex rel. Draper v Pinkerton, 77 NY 245; People ex rel. Samet v Kennedy, 285 App Div 1116). Since the recitals are sufficient to support the warrant of arrest (CPL 570.08, 570.18), petitioner must offer proof that the papers upon which the warrant is based are somehow defective. Having offered no proof of defect, the requested relief must be denied. Judgment affirmed, without costs. Greenblott, J. P., Main, Larkin, Mikoll and Herlihy, JJ., concur.